Citation Nr: 1206209	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant or Claimant) served on active duty from September 1963 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran initially requested a hearing before the Board, but subsequently withdrew that request in writing in November 2006. 

In November 2009, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the issuance of an additional notice letter to the Veteran, and provided a VA medical examination to help determine if the Veteran was unemployable due to service-connected disabilities.  As the AMC complied with the November 2009 Remand directives, we will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran's Law Judge who signed the November 2009 Remand is no longer employed with the Board; therefore, the undersigned Veteran's Law Judge has been assigned this claim.


FINDING OF FACT

The Veteran is unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, VA's duties to notify and assist will not be further discussed.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities, particularly his low back disability. 

The Board finds that the Veteran meets the schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for degenerative disc disease of the lumbar spine, associated with degenerative disc disease of the cervical spine, rated at 20 percent disabling; radiculopathy of the left lower extremity (associated with degenerative disc disease of the lumbar spine), rated at 20 percent disabling; radiculopathy of the right lower extremity (associated with degenerative disc disease of the lumbar spine), rated at 10 percent disabling; degenerative disc disease of the cervical spine, rated at 10 percent disabling; degenerative joint disease of the right knee, rated at 10 percent disabling; a left knee strain, associated with degenerative disc disease of the lumbar spine, rated as noncompensable (zero percent disabling); and a fracture of the right middle finger, rated as noncompensable (zero percent disabling).   The combined schedular disability rating for the Veteran's service-connected disabilities is 60 percent.

As noted above, each of the Veteran's disabilities were assigned separate disability ratings.  38 C.F.R. § 4.16(a).  Yet, for the purposes of determining the combination of schedular rating for eligibility for TDIU, all disabilities affecting a single body system (e.g., orthopedic disabilities) are to be considered one disability.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected degenerative disc disease of the cervical spine, lumbar spine, and right knee are orthopedic disabilities.  The Board notes that the Veteran's radiculopathy of the bilateral extremities is rated as neurological disabilities; however, the bilateral radiculopathy of the lower extremities is associated with (secondary to) the service-connected degenerative arthritis of the lumbar spine and is a symptom of the underlying orthopedic disability of the lumbar spine.  

The Board finds that there is interpretive doubt in the regulatory definition of single body system under 38 C.F.R. § 4.16(a).  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (holding both that interpretive doubt is to be resolved in favor of the Veteran); Allen v. Brown, 7 Vet. App. 439, 446   (1995) (en banc).  Resolving such interpretive doubt in the Veteran's favor, the Board finds that the Veteran's compensable service-connected disabilities are all orthopedic disabilities may be considered as one disability, rated as 60 percent disabling, under 38 C.F.R. § 4.16(a).  As such, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.  There is both favorable evidence tending to show that the Veteran's unemployability (inability to maintain substantially gainful employment) is due in large part to the service-connected low back disability.  There is also other evidence that suggests the Veteran's non-service-connected disorders substantially contribute to his unemployability. 

In this case, the Veteran has a high school diploma and graduated college with degrees in philosophy and English.  During service, the Veteran worked as a photojournalist.  Following service, the Veteran worked at several retail positions before returning to writing and journalism.  Subsequently, the Veteran worked from 1994 through 1998 as the director for a hospital foundation.  Upon leaving that position, the Veteran owned, wrote, and published a magazine until 2000.  Subsequently, the Veteran wrote for a local newspaper.  The Veteran stopped working the 2003 due to his medical disabilities.  

In many statements included in the claims file, the Veteran and his wife have expressed their collective belief that the Veteran is unable to work due to his service-connected disabilities, particularly the degenerative disc disease of the low back.  Of note, in an October 2004 statement, the Veteran indicated that he ceased working in late spring 2003.  Although the Veteran had been a successful writer, he stated that he was unable to sit long enough to be able to write.  He indicated that his back disability was so severe that the only way to alleviate pain was to lie in bed or sit tilted in his old recliner.

In an April 2011 VA Social Industrial Survey, a VA social worker opined that the Veteran was unemployable due to his service-connected disabilities, present oncology concerns, and cognitive defects due to the proper use of prescribed painkillers.  

In a March 2011 VA medical examination report and April 2011 addendum regarding employability, a VA examiner diagnosed cervical degenerative disc disease and spondylosis with painful, limited range of motion; lumbar degenerative disc disease and spondylosis with absent lordosis, muscle spasm, and painful, very limited range of motion; degenerative arthritis of the bilateral hands; and degenerative arthritis of the bilateral knees without evidence of instability.  Having reviewed the record of evidence, the VA examiner stated that there was very clear documentation regarding the severity of the Veteran's low back pain and subsequent functional impairment following a 2002 spinal surgery.  

The March 2011 VA examiner opined that it was at least as likely as not that the Veteran had been truly unemployable for substantially gainful employment since 2002 due to his low back disability.  Given the severity of the Veteran's current back problem and his subsequent deconditioning, documented in 2005 VA treatment records, the VA examiner concluded with the opinion that it was more likely than not that the Veteran would be unemployable for substantially gainful employment solely on the basis of his low back disability at the time of the examination.  The VA examiner noted that the Veteran could not sit for prolonged periods, would need to stand and stretch every 30 to 45 minutes, sometimes even lie down off and on during the day due to his low back, and would experience significant pain and stiffness from both the cervical and lumbar degenerative changes, which would further limit the ability to sit.  The Veteran had to use significant narcotic medications and could not focus at a task on hand.  The Veteran's knees at the time of examination limited his ambulation to short distances and limited his standing to roughly 10 to 15 minutes.  

In reviewing the results of the April 2011 VA Social Industrial Survey, the March 2011 VA examiner noted that the VA social worker had indicated that the Veteran's non-service-connected cancer had contributed to his unemployability.  Yet, considering the Veteran's education and work history, the VA examiner indicated that, due to the low back disability, there was no job that the Veteran would be capable of performing.   

Having reviewed the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, particularly his low back disability; therefore, the criteria for TDIU have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.


ORDER

A TDIU is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


